NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITE HERE INTERNATIONAL UNION,                 No.    17-16599

                Petitioner-Appellee,            D.C. No.
                                                2:16-cv-00384-TLN-EFB
 v.

SHINGLE SPRINGS BAND OF MIWOK                   MEMORANDUM*
INDIANS,

                Respondent-Appellant.


SHINGLE SPRINGS BAND OF MIWOK                   No.    17-16600
INDIANS,
                                                D.C. No.
                Plaintiff-Appellant,            2:16-cv-01057-TLN-EFB

 v.

UNITE HERE INTERNATIONAL UNION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                    Argued and Submitted September 14, 2018
                            San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                             Page 2 of 3

Before: RAWLINSON, WATFORD, and FRIEDLAND, Circuit Judges.

      1. Shingle Springs Band of Miwok Indians (the Tribe) appeals from the

district court’s order granting UNITE HERE International Union’s motion for

judgment on the pleadings in the Union’s action to compel arbitration. We affirm.

      The Tribe argues that the question of arbitrability is for the court to decide.

Even assuming without deciding that the Tribe is correct, we agree with the Union

that the parties’ dispute is arbitrable. The dispute at issue concerns the

interpretation of Section 5(a) of the Memorandum of Agreement (MOA), which

forbids the Tribe to “directly or indirectly state or imply opposition to the selection

by Bargaining Unit Employees of the Union as their exclusive representative.”

The Union alleges that the Tribe terminated two employees for supporting the

Union, in violation of this provision. In Section 10 of the MOA, the parties agreed

to submit “any disputes over the interpretation or application of [the] Agreement”

to arbitration. Because the parties’ dispute concerns the interpretation and

application of a provision of the MOA, we conclude that the dispute is covered by

the arbitration provision in Section 10.

      Additionally, if we had any doubts about the scope of the arbitration

provision, the presumption of arbitrability lends further support to our conclusion.

AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986). Given

the broad language of the arbitration provision, we cannot say “with positive
                                                                            Page 3 of 3

assurance that [it] is not susceptible of an interpretation that covers the asserted

dispute.” United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574,

582–83 (1960). Finally, the Tribe’s challenges to the rest of the contract—

regarding the legality of interpreting the MOA to cover the termination dispute,

and the scope of the sovereign immunity waiver—are for the arbitrator to decide.

See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444–46 (2006).

      2. The Tribe also appeals from the district court’s order granting the

Union’s motion to dismiss in the Tribe’s action for declaratory relief. We affirm.

      The district court did not abuse its discretion by declining jurisdiction over

the declaratory action. The district court properly balanced “concerns of judicial

administration, comity, and fairness to the litigants.” Chamberlain v. Allstate Ins.

Co., 931 F.2d 1361, 1367 (9th Cir. 1991). The issues in the declaratory action

were duplicative of those raised in the action to compel arbitration.

      3. The parties’ requests for judicial notice are DENIED.

      AFFIRMED.